Citation Nr: 1417776	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO. 11-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a left kidney disorder status post nephrectomy.

2. Entitlement to service connection for a right kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1969.

These matters come to the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In December 2011, the Veteran and his wife testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board finds that additional development is required prior to adjudication of the Veteran's claims.

The Veteran contends that his current kidney disorders are the result of exposure to herbicides and napalm during service.  In a March 2012 remand, the Board previously determined the Veteran's reports of in-service exposure to napalm to be credible, and that he was presumptively exposed to herbicides while in Vietnam.  However, the Board determined that an adequate medical opinion was required prior to adjudication.

The record reflects that a VA medical examination was provided to the Veteran in July 2012 in accordance with the remand directives.  While the examiner provided opinions with regard to a nexus between the Veteran's kidney disorders and his in-service exposure, he did not provide sufficient rationale on which to base a decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, remand is again required in order to obtain an adequate medical opinion as to the etiology of his kidney disorders.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Sierra Nevada Health Care System and any associated outpatient clinics since March 2012.

2. Thereafter, obtain an opinion regarding the etiology of the Veteran's kidney disorders.  The claims file should be provided to a qualified VA clinician who has not yet reviewed the Veteran's case.  In providing their opinion, the examiner should find the Veteran's reports of in-service exposure to napalm to be credible.  The examiner should also presume that the Veteran was exposed to herbicides in service.  Should the examiner determine it necessary, a physical examination of the Veteran should be scheduled.  The examiner should review the entire claims file, including a copy of this remand prior to providing the following opinions:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left kidney disorder, status post nephrectomy, was caused or has continued since his military service including due to his service in the Republic of Vietnam and his presumptive herbicide exposure and claimed napalm exposure?

(b) Whether it is at least as likely as not (50 percent probability or greater) that any of the Veteran's right kidney disorders were caused or have continued since his military service including due to his service in the Republic of Vietnam and his presumptive herbicide exposure and claimed napalm exposure?

A complete rationale must accompany any opinions provided.  The examiner may rely on competent medical literature to support their conclusion, however, the examiner should explain how the medical literature applies to the Veteran in this case.

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation, and what information, if any, is missing that would allow for an opinion to be provided.

3. Thereafter, re-adjudicate the Veteran's claims with consideration of all of the evidence of record.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond before returning the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



